Carroll, J.
April 22, 1913, the plaintiff sold cattle to one Davis and received, from Davis, his check dated one month ahead. After the check went to protest the plaintiff demanded payment from the defendant. The plaintiff contended that Davis was the agent of the defendant, and showed that on seven or eight occasions during the preceding winter he sold cattle to Davis as the defendant’s agent and received in payment therefor the defendant’s check. There was further evidence tending to corroborate the plaintiff.
On the other hand the defendant asserted that Davis never was its agent, that he was a cattle broker, buying and selling on commission for other dealers as well as for the defendant. There was also evidence of a custom of the trade in the Brighton stock market, where the plaintiff’s cattle were sold, that the seller always looked to the broker for payment. The case was tried before a judge without a jury, and he found for the defendant.
The judge was not bound to rule as matter of law, as requested by the plaintiff, that Davis was the agent of the defendant. On the facts in evidence the judge could find for the defendant, and the plaintiff’s requests properly were refused. Wright v. Herrick, 128 Mass. 240. Rice v. James, 193 Mass. 458. Raymond v. Crown & Eagle Mills, 2 Met. 319.

Exceptions overruled.